DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Seth Weinfeld on 10/26/21.

The application has been amended as follows: 
Claim 1, line 5, the second occurrence of “an” has been amended to be -- a --.
Claim 19, line 7, the first occurrence of “an” has been amended to be -- a --.
Claim 20, line 5, the second occurrence of “an” has been amended to be -- a --.






Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

In regards to art, claims 1, 10, 19 and 20 recite a list of limitations including:
a game in which a player character is operated to compete with an opponent character, 
generate an image of an opponent information screen showing the opponent character and an opponent additional character 
generate an image of a player information screen showing the player character and an additional character selected according to an operational input of selection as an own additional character added to the player character for display;  
an image of the additional character, information of an effect given to performance in the game of the player character to which the additional character is added, and information about a type having advantage and disadvantage, 
the image of the opponent information screen containing an opponent character image of the opponent character, an opponent additional character image of the 
the image of the player information screen containing a player character image of the player character, an own additional character image of the selected own additional character, the own type icon image, an opponent icon image of the opponent character, and an opponent type icon image of an type of the opponent additional character, 
make a screen transition to the player information screen in response to an operational input of a first screen transition during the opponent information screen being displayed;  
make a screen transition to the opponent information screen in response to an operational input of a second screen transition during the player information screen being displayed;  
start the game in response to an operational input of instruction to start the game during the opponent information screen or the player information screen being displayed;  and 
control the player character in a virtual space according to an operational input, process the game based on the performance of the player character to which an effect associated with the selected own additional character is added, and the advantage and disadvantage associated with the type of the own additional character, and generate an image of a game screen for display.

In reference to the above limitations
Motokura et al. shows the ability to clone characters and to acquire improved capabilities.
Several references, including Yamaguchi et al., show images of player and opponents.  The images are like baseball cards with stats showing advantages and disadvantages.
Takeuchi shows a trilemma relationship (rock-paper-scissors) types.
	While icons are well-known, the specific screen limitations appear to not be shown by the cited prior art.
	Yamaguchi et al. shows bringing up a character screen on demand based on inputs
	Motokura et al. shows operational input of instruction to start a battle game.

	The prior art does not show or teach the full combination of claims.
Claims 2-9 and 11-18 are dependent upon claims 1 and 10.

In regards to 35 USC 112, the examiner concurs with applicant’s arguments, filed 6/30/21, in combination with the current amendments.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CUFF/Primary Examiner, Art Unit 3715